
	

114 HR 2188 IH: Generational Residences and Nurturing Dwellings Act
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2188
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2015
			Mr. Serrano (for himself, Mr. DeFazio, Ms. DeLauro, Mr. Grijalva, Mr. Hinojosa, Mr. Honda, Mr. Israel, Ms. Jackson Lee, Ms. Lee, Mr. Lewis, Mr. Ben Ray Luján of New Mexico, Mr. Meeks, Ms. Norton, Mr. Rangel, Ms. Roybal-Allard, Mr. Sires, and Mrs. Torres) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To authorize the Secretary of Housing and Urban Development to provide assistance to eligible
			 nonprofit organizations to provide specialized housing and supportive
			 services for elderly persons who are the primary caregivers of children
			 that are related to such persons.
	
	
 1.Short titleThis Act may be cited as the Generational Residences and Nurturing Dwellings Act or the GRAND Act. 2.Assistance for specialized housing for elderly caregivers (a)EstablishmentThere is established in the Department of Housing and Urban Development a program to provide assistance to eligible nonprofit organizations to expand the supply of specialized housing for qualified relatives raising a child.
 (b)Rule of constructionNothing in this Act shall preclude a recipient of assistance under a program established under subsection (a) from applying for or receiving financial assistance under any other program established in the Department of Housing and Urban Development.
			(c)Application
 (1)In generalTo be eligible to receive assistance under the program established under subsection (a), an eligible nonprofit organization shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, which shall include a description of how the eligible nonprofit organization will serve the housing needs of low-income families in a particular geographic area.
 (2)Tenant-based rental assistanceTo be eligible to receive assistance to provide tenant-based rental assistance as described in subsection (d)(2), an application submitted under paragraph (1) shall include assurances that the eligible nonprofit organization will coordinate with a public housing agency in administering any such assistance received under this Act, as required by the Secretary.
 (d)PriorityIn providing assistance under this section, the Secretary shall give priority to eligible nonprofit organizations that plan to use such assistance as described in paragraph (1) or (2) of subsection (f).
 (e)Limit on organizations selectedFor each fiscal year, the Secretary may select not more than 5 eligible nonprofit organizations to receive assistance under the program under this section.
 (f)Use of fundsA recipient of assistance under this program shall use such assistance for the following purposes: (1)New housingTo finance the construction, reconstruction, moderate or substantial rehabilitation, or acquisition of a structure or a portion of a structure to be used as specialized housing.
 (2)Operational expenses and supportive servicesTo provide assistance for ongoing operational expenses of any specialized housing, including costs of supportive services required for such housing.
 (3)Rental voucher assistanceTo provide tenant-based rental assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) for entities that meet the requirements under such section for use only by qualified relatives who are raising a child and are eligible for such assistance for rental of a dwelling unit that qualifies as specialized housing.
 (4)Elderly housing project rental assistanceTo provide project rental assistance under section 202(c)(2) of the Housing Act of 1959 (12 U.S.C. 1701q(b)(2)) for entities that meet the requirements under such section in connection with dwelling units that—
 (A)qualify as specialized housing; and (B)are made available for occupancy only by qualified relatives who are raising a child and are eligible for occupancy in such housing, except that notwithstanding section 202(k)(1) of the Housing Act of 1959 (12 U.S.C. 1701q(k)(1)), such qualified relatives may include elderly persons (as such term is defined in section 3 of this Act).
 3.DefinitionsIn this Act: (1)ChildThe term child means an individual who—
 (A)is not attending school and is not more than 18 years of age; or (B)is attending school and is not more than 19 years of age.
 (2)Elderly personThe term elderly person means a person who is 60 years of age or more. (3)Eligible nonprofit organization (A)In generalThe term eligible nonprofit organization means an organization that—
 (i)provides specialized housing and supportive services for qualified relatives who are raising a child; and
 (ii)is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from tax under section 501(a) of such Code.
 (B)Political divisions includedSuch term includes organizations that provide such services in each of the several States, the District of Columbia, and any commonwealth, territory, or possession of the United States.
 (4)Low-income familiesThe term low-income families has the meaning given such term in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).
			(5)Qualified Relative
 (A)In generalThe term qualified relative means an individual who is an elderly person and, with respect to a child, who— (i)is not a parent of the child by blood or marriage; and
 (ii)is— (I)a relative of the child by blood or marriage; or
 (II)a legal guardian of the child. (B)Adopted childrenIn the case of a child who was adopted, the term includes an individual who, by blood or marriage, is a relative of the family who adopted the child.
 (6)Raising a childThe term raising a child means, with respect to an individual, that the individual— (A)resides with the child; and
 (B)is the primary caregiver (or is, together with a spouse or other household member, a primary caregiver) for the child—
 (i)because the biological or adoptive parents of the child do not reside with the child or are unable or unwilling to serve as the primary caregiver for the child; and
 (ii)regardless of whether the individual has a legal relationship to the child (such as guardianship or legal custody).
 (7)SecretaryThe term Secretary means the Secretary of Housing and Urban Development. (8)Specialized housingThe term specialized housing means housing that—
 (A)is affordable (as the Secretary shall define for purposes of this Act) for low-income families; (B)is restricted to occupancy only by low-income families;
 (C)is designed to meet the special physical needs of elderly persons; (D)accommodates the provision of supportive services that are expected to be needed, either initially or over the useful life of the housing, by elderly persons and children that the housing is intended to serve; and
 (E)provides a range of such services that are tailored to the needs of elderly persons and children occupying such housing.
 4.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $20,000,000 for each of fiscal years 2015 through 2019.
		
